DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species 1 (figs. 1-3) in the reply filed on 2/8/2021 is acknowledged.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
It is unclear what element defines “an upper end” (claim 1)
It is unclear what element defines “a lower end” (claim 1)
The claim 1 limitation “a shift lever configured with an outwardly extending annular shoulder” unclearly contradicts the disclosure which depicts the ferrule 40, rather than lever 20, as having the shoulder.1  The dependent claims which further 
Independent claims 11 and 19 include similar phraseology to the above noted claim 1 issues and are thus similarly rejected.  
The remaining claims depend from the above and are thus similarly rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Field US1429940.
Claim 1. A shifter2 mechanism comprising: a shift rod (10) configured with an outer threaded portion (11) proximate an upper end, and an inwardly tapered bore 
Claim 2. The shifter mechanism of claim 1, wherein the shift rod upper end comprises a blind bore (tapered bore extending from end face of 10 to truncated ledge midway within 10) extending from an upper surface (end surface of 10 where taper begins) of the shift rod inwardly along an axial dimension of the shift rod.  
Claim 3. The shifter mechanism of claim 2, wherein the annular shoulder and tapered lower portion is defined by a ferrule (15) surrounding a circumference of the shift lever lower end.  
Claim 4. The shifter mechanism of claim 3, the ferrule being frictionally engaged by the shift lever lower end (see fig.2).  
Claim 5. The shifter mechanism of claim 4, the shift rod further comprising an annular portion (annular portion of 10) extending outwardly below the outer threaded portion of the shift rod, the annular portion defining a pair of oppositely disposed flat surfaces (opposite end faces of the non-threaded portion of 10).  

Claim 7. The shifter mechanism of claim 6, the annular collar having an inner diameter (inner diameter of 12 surrounding 7) corresponding to an outer diameter of the lower end of the shift lever.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ford US 2008/0314186 (see marked-up figure 1 below) in view of Field US1429940.


    PNG
    media_image1.png
    748
    284
    media_image1.png
    Greyscale

Modification: Ford discloses a shifter mechanism comprising: a shift rod (“C” as seen in the marked-up figure above), shift lever (24) and locking nut (“B”, marked-up figure above), but does not depict the inner connection structure thereof.  Field teaches that rod/lever/nut connections should include an inner ferrule and inner threaded portions for strong tapered/wedging/clamping connection (see mapping of Field to claims 1-7 in the 35 USC 102 rejection elsewhere above).  One of ordinary skill would have easily recognized that the inner ferrule and inner threaded/tapered/wedging/clamping derived from Field would provide a stronger connection better able to prevent unwanted disassembly of parts than without such construction.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ford as such.  The resulting modification maps to the claims as follows:

Claim 2. The shifter mechanism of claim 1, wherein the shift rod upper end comprises a blind bore (Ford modified above to have a bore similar to the Field tapered bore extending from end face of 10 to truncated ledge midway within 10) extending from an upper surface (Ford modified above to have an end surface similar to Field end surface of 10 where taper begins) of the shift rod inwardly along an axial dimension of the shift rod.  

Claim 4. The shifter mechanism of claim 3, the ferrule being frictionally engaged by the shift lever lower end (Ford modified above to be similar inner structure to Field fig.2).  
Claim 5. The shifter mechanism of claim 4, the shift rod further comprising an annular portion (annular portion of “C” of Ford in marked-up figure above) annular portion of 10) extending outwardly below the outer threaded portion of the shift rod, the annular portion defining a pair of oppositely disposed flat surfaces (see bottom of “C” of Ford in marked-up figure above shown to have two opposite flat surfaces).  
Claim 6. The shifter mechanism of claim 4, the locking nut further comprising an inwardly-extending annular collar (Ford “B” modified above to be similar to Field collar of 12 surrounding 7 and abutting 13) configured to abut the annular shoulder.  
Claim 7. The shifter mechanism of claim 6, the annular collar having an inner diameter (modification of Ford “B” to have an inner diameter similar to the inner diameter of Field 12 surrounding 7) corresponding to an outer diameter of the lower end of the shift lever.  
Claim 8. The shifter mechanism of claim 7, the shift lever configured with an outer threaded portion (Ford “A”) proximate an upper end configured to receive a shift knob (Ford, 12) thereon.  

Claim 10. The shifter mechanism of claim 9, the shift rod having a lower end defining at least one indent (Ford 20) configured to couple with and operatively engage a portion of a vehicle shifter.  
Claims 11-19 are similar to claims 1-10.  The prior art is not overly complex and lies in the same general field as applicant's claimed invention.  Accordingly, the pertinence of the art to the remaining claims 11-19 is apparent and flows naturally from the above explanations of the particular prior art parts relied upon by the examiner.3 4 




	
	
Requirement for Information
The NPL “GM Tailmount Transmission Shifter Installation Instructions” (see copy filed in this application on 1/6/2021) as well as the prior art U.S.Pub.2008/0314186 are owned/invented by applicant and depict shifters that are remarkably similar in external appearance to that of applicant’s current application.  However the NPL and U.S. Pub. lack sufficient detail to determine whether or not applicant’s currently claimed “ferrule” was present therein.  Therefore, the applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application:
In response to this requirement, please provide a concise explanation of how the elements depicted in figure 11 on p.6 of the NPL “GM Tailmount Transmission Shifter Installation Instructions” were assembled to include descriptions and depictions of any and all ferrule(s), threaded portion(s), and tapered portion(s) used. 
In response to this requirement, please provide a concise explanation of how element 24 was connected to element 20 in US2008/0314186 to include descriptions of any and all ferrule(s), threaded portion(s), and tapered portion(s) used. 
In response to this requirement, please provide copies of each publication available to the public prior to 10/17/2018, which any of the applicants authored or co-authored and which depict or describe a shifter having a ferrule.  
In response to this requirement, please provide the names of any and all products offered for public sale prior to 10/17/2018 that incorporated subject matter disclosed by the above noted NPL “GM Tailmount Transmission Shifter Installation Instructions”.
In response to this requirement, please provide the names of any and all products offered for public sale prior to 10/17/2018 that incorporated subject matter disclosed by US 2008/0314186.
In response to this requirement, please provide the names of any and all products offered for public sale prior to 10/17/2018 that incorporated the currently claimed “ferrule”.

Conclusion
This Office action includes a requirement for information under 37 CFR 1.105.  A complete reply to this Office action must include a complete reply to the requirement for information.  The time period for reply to the attached requirement coincides with the time period for reply to this Office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.







/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2173.03 "indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971)… "
        
        2 Where there is physical identity between the subject matter of the claim and the prior art, the label given to the claimed subject matter does not distinguish the invention over the prior art.  In re Pearson, 494 F. 2d 1399, 1403, 181 USPQ 641, 644 (CCPA 1974); In re Lemin, 326 F. 2d 437, 140 USPQ 273 (CCPA 1964).  Accordingly, the term “shifter” and “shift” are taken to read on elements that cause or incur a shift/change in position within the broadest reasonable interpretation.   
        
        3 See 37 C.F.R. 1.104(c)(2) which states "In rejecting claims for want of novelty or for obviousness, the examiner must cite the best references at his or her command.  When a reference is complex or shows or describes inventions other than that claimed by the applicant, the particular part relied on must be designated as nearly as practicable.  The pertinence of each reference, if not apparent, must be clearly explained and each rejected claim specified.
        
        4 See In re Jung, 637 F.3d 1356 (Fed. Cir. 2011) which states “There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement… Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence." Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the reference or references relied upon…”